HANEY, J.
(dissenting). In this state a mortgage is embraced by the statutory definition of the word “lien.” Rev. Civ. Code, §§ 2017, -2021, 2022. The statute relating to miner’s liens provides that, when a suit is commenced to enforce such a lien, “all persons claiming liens upon the property charged shall be made parties to such action or proceeding and the rights of all parties therein shall be determined by the court.” Rev. Pol Code, § 2578. The word “liens” should be given its statutory meaning. Nothing in the context justifies any other conclusion. On the contrary, the declaration, “and the rights of all parties therein (in the property charged) shall be determined by the court,” plainly indicates the intention to have liens of every description considered. Without considering all charges upon the -property, the rights of none therein can be properly determined. The operation of the statute cannot be restricted -to miners’ liens without interpolating “miners” before the word,“liens” or “provided for in this act” after such word. So I conclude that,- when an action is commenced to enforce a miner’s lien, all persons having liens of any description upon the property charged are proper if not necessary parties.
Our Code of Civil Procedure “establishes the law of this state respecting the subjects to which it relates.” Rev. Code Civ. Próc. § 3. In all cases provided for therein, all statutes, laws, and *369rules in force in this sta-te before its adoption, whether consistent or not with its provisions, unless expressly continued in force 'by it, were repealed and abrogated. Id. § 9. It provides a complete and exhaustive system of pleading and practice; that civil actions in the circuit court shall be commenced by the service of a summons ; what the summons, complaint, and answer shall contain; when and upon whom answers shall be served; and what notices shall be served during the pendency of an action. It does not require that any answer shall contain a prayer or demand for relief; nor does it require the service of any answer upon codefendants. “Cross-bills” and “cross-complaints” are wholly foreign to our system of procedure. In the case at bar respondent received all the notice required by the statutes of this state, and, unless such statutes are unconstitutional, the court below did not exceed its jurisdiction in entering the judgment which this court now concludes was absolutely void so far as it affected respondent’s rights. I cannot concur in this conclusion. I believe the rules, of procedure in civil causes prescribed by the statutes of this state, when correctly interpreted and properly applied, will afford “due process of law” in every case without the aid of rules of practice which have been abrogated -by the Legislature. Of course, no one can lawfully be deprived of property or bound by the adjudication of any tribunal -without notice. But what shall constitute notice in any given case is another and different proposition. I knew of no fundamental rule or principle which requires that a defendant upon whom the summons in a civil action has been personally served, and who does not appear, shall receive formal notice of every subsequent step taken in the proceeding. “Due process of law” does not require that all separate answers shall be served upon codefendants. Of what, then, should a defendant who has been served with original process and who has not appeared be given formal notice? Manifestly only of such matters as are not contemplated by the original process. Evidently recognizing this principle, the Legislature of this state has required that a complaint in intervention which necessarily injects into -the litiga*370tion matters not embraced or disclosed by the original process shall be served upon all parties who have not appeared and upon the attorneys of all parties who have appeared. Rev. Code Civ. Proc. § 96. In the present case, the complaint, as well as the summons, was served upon'the respondent. If it had not been served, respondent, having been served with the summons, was bound to tike notice of what the complaint contained. It was alleged therein that the appellant claimed some right, title, or interest in the described property. It prayed that all parties having miners’ liens against the property might be brought in and made defendants or plaintiffs as the case might require; that all miners’ liens might be adjudged to be concurrent liens, that the property might be sold to satisfy said miners’ liens, and that the proceeds of the sale might be distributed, first, to the expenses of the sale, second, to the payment of all miners’ liens filed against the property ; third, to the payment of subsequent liens; and, fourth, that the surplus be paid to the defendant Branch Mint Company. The respondent, therefore, had notice, not only of the nature and objects of the action, but also that appellant had a claim against the property. It was bound to know that under the laws of the forum appellant might answer asserting whatever claim he had and have his rights determined without serving his answer upon his codefendants, and that, in the absence of any appearance on its part, it was entitled to no further notice of proceedings in the action prior to judgment. Appellant was named as a party defendant. Respondent was notified that the purpose of the action was to determine the rights of all parties in and to the described property, and, unless “due process of law” demanded the service of a detailed statement of the rules of procedure in this state, the notice received by respondent was amply 'sufficient to authorize an adjudication of its rights. The substantial difference between a case where one defendant is granted relief affecting another upon grounds independent of plaintiff’s cause of action, and one where the character of such defendant’s claim is disclosed by the plaintiff’s complaint, was, I think, clearly and correctly stated by the Supreme Court of Indiana in Bevier v. Kahn, 111 Ind. 200, 12 N. *371E. 169. In its decision that court said: “In the case before use the complaint showed that the two notes were secured by the same mortgage; that they had been transferred to different parties; that there was a question as to the priority; that the parties were brought into court to settle all such questions; and this was enough to fairly and reasonably apprise the appellants that they were called into a case which could not be determined without the filing of a cross-complaint. It was therefore their duty to take notice, without further process, of all the proceedings in the cause.” So in the case at bar the complaint showed that appellant claimed an interest in the property described therein, that he and respondent were brought into court- to settle all questions relating to their respective rights therein; and this was enough to fairly and reasonably apprise the respondent that it was called into a case in which appellant might answer without service of further process upon his c-odeféndants, and'in which all questions relating to the priority of liens as between all parties to the suit might and would be adjudicated.
Having received stjch notice, I think respondent was bound by the judgment'of the circuit court that its application to have such judgment modified, based as it was alone on the ground of want of jurisdiction, should have been denied, and that the order appealed from should be reversed.